EIGHTH LOAN MODIFICATION AGREEMENT This Eighth Loan Modification Agreement (this “Loan Modification Agreement”) is entered into as of August 23, 2010, with an effective date as of July 30, 2010 (the “Eighth Loan Modification Effective Date”), by and between SILICON VALLEY BANK, a California corporation, with its principal place of business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan production office located at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts 02462 (“Bank”) and VOXWARE, INC., a Delaware corporation with its chief executive office located at 300 American Metro Blvd, Suite 155, Hamilton,
